Exhibit THE CONTRACT On work on Extraction of brown coal on East - Ural a deposit (A site East - Ural) Located in the Aktyubinsk area Kazakhstan Republic According to the License of a series of MG № 9-Д Between Investment Agency of Kazakhstan Republic (Competent organization) And The limited liability company (LLC) « Kyzyl Кain Mamyt » (Contractor) Astana 2000 (English Translation) CONTENTS Preamble Section 1. Definitions Section 2. The purpose of the Contract Section 3. Duration of the Contract Section 4. Contract territory Section 5. The Proprietary right to property and the information Section 6. The right of the State to purchase and requisition of Mineral resources Section 7. General laws and duties of the parties Section 8. The working program Section 9. The period of Extraction Section 10. The account and the reporting Section 11. Measurement of brown coal Section 12. Performance of subcontract works Section 13. Financing Section 14. Taxes and payments Section 15. Book keeping Section 16. Insurance Section 17. Liquidation and liquidating fund Section 18. Protection of bowels and a surrounding environment Section 19. Safety of the population and the personnel Section 20. The responsibility of the parties for infringement of conditions of the Contract Section 21. Force majeure Section 22. Confidentiality Section 23. Transfer of the rights and duties Section 24. The Applicable law Section 25. The order of the resolution of disputes Section 26. Guarantees of stability of the Contract Section 27. Conditions ofcessation and suspending of action of the Contract Section 28. Language of the Contract Section 29. Additional positions Appendices: The appendix 1 Working program to the Contract The appendix 2 License of a series MG № 9-Д The appendix 3 Expert conclusions and coordinations 3 The present Contract on work on Extraction of brown coal on East - Ural deposit (East-Ural site) in the Aktyubinsk area ofKazakhstan Republic is concluded on October, 19th, 2000 between Investment Agency ofKazakhstan Republic and LLC « Kyzyl Кain Мamyt » (further - the Contractor), having the Licenseseries МГ №9-Д on December, 11th 1995г. PREAMBLE. Considering, that: 1.
